UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-4277


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NYGERAH BERNARD TIMMONS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:06-cr-00361-2)


Submitted:    August 20, 2009                 Decided:    August 31, 2009


Before KING and      SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Hitchens, LAW OFFICE OF DAVID L. HITCHENS, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nygerah         Bernard    Timmons    appeals          from   the    111-month

sentence imposed following his jury conviction on one count of

conspiracy       to    possess    with   intent       to    distribute         cocaine   and

cocaine base and one count of possession with the intent to

distribute the same, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), (b)(1)(B), 846 (2006) (Counts 1 and 2), one count of

using or carrying a firearm in furtherance of a drug trafficking

crime or aiding and abetting the same, in violation of 18 U.S.C.

§§ 2, 924(c) (2006) (Count 3), and one count of possession of a

firearm    by     a     convicted      felon,    in    violation          of    18   U.S.C.

§ 922(g)(1) (2006) (Count 5).               Timmons’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that     there        are    no   meritorious      grounds          for    appeal,       but

questioning      whether       the    evidence   presented          was   sufficient     to

convict Timmons of the charged conspiracy.                         Timmons was advised

of his right to file a pro se brief, but has not done so.

Finding no error, we affirm.

             We review a district court’s denial of a Federal Rule

of Criminal Procedure 29 motion for judgment of acquittal de

novo.     United States v. Alerre, 430 F.3d 681, 693 (4th Cir.

2005).    “A defendant challenging the sufficiency of the evidence

to   support      his       conviction   bears    a        heavy    burden.”         United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997) (internal

                                           2
quotation marks and citation omitted).                 A jury’s verdict “must

be sustained if there is substantial evidence, taking the view

most favorable to the Government, to support it.”                      Glasser v.

United States, 315 U.S. 60, 80 (1942).                 Substantial evidence is

“evidence     that    a   reasonable   finder     of    fact   could       accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt   beyond    a   reasonable   doubt.”        Alerre,      430    F.3d    at    693

(internal quotation marks and citation omitted).                      We “may not

weigh the evidence or review the credibility of the witnesses

[because] [t]hose functions are reserved for the jury.”                       United

States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997) (internal

citation omitted).

              To prove a conspiracy, the Government is required to

show: “(1) an agreement between two or more persons to engage in

conduct that violates a federal drug law, (2) the defendant's

knowledge of the conspiracy, and (3) the defendant's knowing and

voluntary participation in the conspiracy.”                    United States v.

Kellam, 568 F.3d 125, 139 (4th Cir. 2009) (internal quotation

marks   and    citation    omitted).       “The   existence     of     a    tacit   or

mutual understanding is sufficient to establish a conspiratorial

agreement, and the proof of an agreement need not be direct--it

may be inferred from circumstantial evidence.”                       Id. (internal

quotation marks and citation omitted).



                                       3
           At   trial,   the   Government   provided   testimony   from

Detective Donna West, Officer James Almond, and a confidential

informant (“CI”) regarding the drug buy.       The CI testified that

he contacted Timmons to buy crack cocaine and Timmons told him

he would make a phone call and get back to him.          When Timmons

called the CI confirming he could get the drugs, they set up a

meeting.   When the CI, Timmons, and another man arrived at the

McDonald’s, Timmons called his partner and the meeting location

was changed.     At the new location, a Hollywood Video parking

lot, Timmons and the CI made multiple phone calls to Timmons’s

partner.   Eventually, a man later identified as Devin Porter,

the alleged co-conspirator, arrived in a white vehicle and got

into the back seat of the CI’s car.         When officers approached

the vehicle, they found Timmons and Porter in the back seat,

three baggies of cocaine on the console between the front seats,

a manila envelope on the back floorboard, and a handgun in the

console.   Porter later admitted that he was contacted to bring

the cocaine to the meeting place.

           We conclude that the evidence is sufficient, viewing

it in the light most favorable to the Government, to establish a

conspiracy between Porter and Timmons.        Based on the testimony

presented, a reasonable jury could infer that Timmons’s phone

calls were to Porter, considering that Porter admittedly arrived

at the second designated meeting place with cocaine and cocaine

                                   4
base after being contacted to do so.               Accordingly, when viewed

in the light most favorable to the Government, we find that the

jury’s verdict was amply supported by sufficient evidence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Timmons’s conviction and sentence.                       This

court requires that counsel inform Timmons, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If Timmons requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in   this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Timmons.         We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                        5